Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 1 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 2 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 3 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 4 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 5 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 6 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 7 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 8 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 9 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 10 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 11 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 12 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 13 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 14 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 15 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 16 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 17 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 18 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 19 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 20 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 21 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 22 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 23 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 24 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 25 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 26 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 27 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 28 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 29 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 30 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 31 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 32 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 33 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 34 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 35 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 36 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 37 of 38
Case 19-00772-ELG   Doc 9    Filed 11/15/19 Entered 11/18/19 10:26:35   Desc Main
                            Document      Page 38 of 38
